1
                                                                  The Honorable Marsha J. Pechman
2

3

4
                                 UNITED STATES DISTRICT COURT
5                               WESTERN DISTRICT OF WASHINGTON
                                       SEATTLE DIVISION
6

7
      PeopleTech Group, Inc.,

8           Plaintiff,
                                                     Civil Action No. 19-1959-MJP
9     v.
                                                     ORDER GRANTING THE PARTIES’
10    United States Department of Homeland           STIPULATED MOTION TO VACATE
      Security, et al.,
11
                                                     BRIEFING SCHEDULE

12          Defendants.
13

14         ORDER GRANTING THE PARTIES’ STIPULATED MOTION TO VACATE
                             BRIEFING SCHEDULE
15
            For good cause shown, the Court GRANTS the parties’ stipulated motion to vacate the
16
     briefing schedule. The summary judgment briefing deadlines the Court previously entered [see
17

18   ECF No. 10] are hereby VACATED.

19          No later than April 27, 2020, Plaintiff shall either: (1) submit a new joint proposed briefing

20   schedule for cross motions for summary judgment; or (2) file a motion to complete the
21
     administrative records.
22

23
     IT IS SO ORDERED.
24

25

26
1    Presented by:
2
     /s/ Robert H. Gibbs
3
     Robert H. Gibbs

4    /s/ John P. Pratt
     John P. Pratt
5
     Attorneys for Plaintiff
6

7
     /s/ Joshua S. Press
     Joshua S. Press
8
     Attorney for Defendants
9

10
     Dated: March 13, 2020
11



                               A
12

13
                               Marsha J. Pechman
14
                               United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26
